Citation Nr: 0717516	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-18 065	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES


1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 



REPRESENTATION


Appellant represented by:	Paralyzed Veterans of America, 
Inc.





INTRODUCTION

The matter came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1961 to February 1965.

2.	In May 2007, the Board was notified by the appellant's 
accredited representative that the appellant died.  According 
to the Social Security Death Index, the appellant died in 
March 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


